NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                           FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID JONATHAN THOMAS,                          No.    19-16089

                Plaintiff-Appellant,            D.C. No. 3:13-cv-00508-RCJ-CBC

 v.
                                                MEMORANDUM*
ISIDRO BACA, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Nevada state prisoner David Jonathan Thomas appeals pro se from the

district court’s orders denying his September 12, 2018 motion for a preliminary

injunction and his motion for reconsideration of the denial of a preliminary

injunction in his 42 U.S.C. § 1983 action alleging violations of the First



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment and the Religious Land Use and Institutionalized Persons Act. We

have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of

discretion. Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th

Cir. 2014) (denial of preliminary injunction); Sch. Dist. No. 1J, Multnomah Cty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993) (denial of reconsideration).

We affirm.

      The district court did not abuse its discretion by denying Thomas’s motion

for a preliminary injunction because Thomas failed to establish that he is likely to

succeed on the merits. See Jackson, 746 F.3d at 958 (plaintiff seeking preliminary

injunction must establish that he is likely to succeed on the merits, he is likely to

suffer irreparable harm in the absence of preliminary relief, the balance of equities

tips in his favor, and an injunction is in the public interest).

      The district court did not abuse its discretion by denying Thomas’s motion

for reconsideration because Thomas failed to demonstrate any basis for relief. See

Sch. Dist. No. 1J, 5 F.3d at 1263 (grounds for relief under Rule 60(b)).

      AFFIRMED.




                                            2                                    19-16089